— Appeal by the defendant from a judgment of the County Court, Westchester County (Colabella, J.), rendered December 15, 1983, convicting him of hindering prosecution in the second degree, after a nonjury trial, and imposing sentence.
Judgment affirmed.
The defendant’s conviction of hindering prosecution in the second degree (see, Penal Law § 205.60) was supported by legally sufficient evidence.
Defense counsel and an Assistant District Attorney entered into a stipulation pursuant to which the People were permitted to establish their case through the use of transcripts of testimony given by various witnesses on prior occasions. Reversal is not warranted because the court did not inquire of the defendant personally whether he had knowingly agreed to the stipulation (see, People v Mills, 103 AD2d 379). Lazer, J. P., Thompson, Bracken and Rubin, JJ., concur.